Exhibit 99.1 FOR IMMEDIATE RELEASE Compugen Ltd. Reports Fourth Quarter and Calendar 2014 Results TEL AVIV, ISRAEL – February 10, 2015 – Compugen Ltd. (NASDAQ: CGEN) today reported financial results for the fourth quarter and year ended December 31, 2014. Anat Cohen-Dayag, PhD, President and CEO of Compugen, stated, “A number of achievements last year resulted in a significant increase in our corporate strength and confidence. In particular, the promising data of our early stage immuno-oncology candidates, the achievement of two milestones in our joint preclinical work under the Bayer collaboration, the substantial increase in our throughput capabilities and expertise, and the availability of substantial additional capital, have allowed us to and enhance its unique predictive discovery capabilities. These forward-looking statements involve known and unknown risks and uncertainties that may cause the actual results, performance or achievements of Compugen to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Some of these risks are: changes in relationships with collaborators; the inability to reach mutually agreeable terms and conditions with respect to potential new collaborations; the impact of competitive products and technological changes; risks relating to the development of new products; and the ability to implement technological improvements. These and other factors are discussed in the "Risk Factors" section of Compugen’s most recent Annual Report on Form 20-F as filed with the Securities and Exchange Commission as well as other documents that may be subsequently filed by Compugen from time to time with the Securities and Exchange Commission. In addition, any forward-looking statements represent Compugen’s views only as of the date of this release and should not be relied upon as representing its views as of any subsequent date. Compugen does not assume any obligation to update any forward-looking statements unless required by law. Company contact: Tsipi Haitovsky Global Media Liaison Compugen Ltd. Email: tsipih@cgen.com Tel: +972-52-598-9892 Page 3 COMPUGEN LTD. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (U.S. dollars in thousands, except for share and per-share amounts) Three Months Ended December 31, Year Ended December 31, Revenues Cost of revenues Gross profit Operating expenses Research and development expenses, net Marketing and business development expenses General and administrative expenses Total operating expenses * Operating loss ) Financing and other income (loss), net** ) Net loss before taxes ) Taxes on income Net loss ) Basic net loss per ordinary share ) Weighted average number of Ordinary shares used in computing basic net loss per share Diluted net loss per ordinary share ) ) ) Weighted average number of Ordinary shares used in computing diluted net loss per share *Includes non-cash stock based compensation. **Includes non-cash income (expenses) related to the Baize research and development funding arrangement. Page 4 COMPUGEN LTD. CONDENSED CONSOLIDATED BALANCE SHEETS DATA (U.S. dollars in thousands) December 31, December 31, ASSETS Current assets Cash, cash equivalents and short-term bank deposits $ $ Investment in Evogene Other accounts receivable and prepaid expenses Total current assets Non-current investments Severance pay fund Total non-current investments Non-current prepaid expenses Long-term bank deposits - Property and equipment, net Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities Other accounts payable, accrued expenses and trade payables $ $ Research and development funding arrangement - Deferred revenues Total current liabilities Non-current liabilities Research and development funding arrangement - Deferred revenues - Accrued severance pay Total non-current liabilities Total shareholders’ equity Total liabilities and shareholders’ equity $ $ Page 5
